           Case 1:19-cv-03494-VSB Document 1-2 Filed 04/19/19 Page 1 of 2

                                    LAW OFFICE OF MARK LEVY

                                28890 Pinewood Vista Drive, Evergreen, CO 80439

MARK LEVY                                                            Keohane & D’Alessandro, PLLC
Intellectual Property Counsel                                        Albany, NY 12203
creativelevy@gmail.com                                               Phone: (518) 456-7084
Cell: (607) 222-4764                                                        OF COUNSEL
ADMITTED IN COLORADO, NEW YORK, FLORIDA
UNITED STATES PATENT & TRADEMARK OFFICE



February 16, 2019
                                 NOTICE OF TERMINATION

   This is pursuant to the Licensing Agreement between Griffen Security LLC
(collectively, with its subsidiaries, affiliates and Representatives, the “Licensee”), and
Bobbie Thompson, Markeith Boyd and Shirley Lorraine Boyd, owners of U.S. Patent No.
7,319,378 (collectively the “Licensors”). The Licensee and the Licensors are also
singularly referred to herein as a “Party”and collectively referred to herein as the
“Parties.”

    Licensors hereby provide Notice of Termination to Licensee of the Licensing
Agreement, executed May 25, 2018, effective this 16th day of February, 2019, due to
default by Licensee of a material obligation of said Agreement. Licensee is hereby
given notice of default, pursuant Section 6(c) of the Licensing Agreement, and is given
thirty (30) days in which to remedy the default.

   Licensee has breached a material obligation of the License Agreement by failing to
comply with Section 4(b) thereof, in that said Agreement requires “Licensee shall inform
Licensors promptly in writing of any alleged infringement by anyone of the Licensed
Patent and shall provide evidence indicating such infringement.”

   It must be noted that Licensee repeatedly failed to “inform Licensors promptly in
writing of any alleged infringement” by Owl Cam of the licenced patent, despite
Licensors’ repeated requests.

   Via email dated September 26, 2018, Licensee initially stated that “[Licensee] flew to
Washington last month to meet with [his] lawyers, as [Licensee] have found a company
who are developing a similar product…” and that “they are now aware we know of the
project.”

   After Licensors learned of a potential infringer, Licensors requested information, via
email dated September 27, 2018, specifically, asking Licensee “the name of the
company and exactly what products they’re producing, … “the names, titles and
contact information for the corporate officials … communicated with.” By email dated
September 29, 2018, Licensee responded by stating that “regards to the company in
question, they have not launched a product.” Additionally, stating “the case is in hand at
the moment, and offer to license to technology is made but no response just yet.”

   Despite Licensors’ request (via email dated September 29, 2019) for specific,
identifying information about the “potential infringing company, and citing Licensee’s

                                                                                  Compl. Exhibit B
        Case 1:19-cv-03494-VSB Document 1-2 Filed 04/19/19 Page 2 of 2



obligation under the Licensing Agreement, Section 4(b), Licensee still refused to provide
the requested information, simply arguing that “at this stage [Licensee] have no
evidence they will upgrade to an infringing product,” adding, “As and when we have
clear evidence of this we will indeed under our licence agreement contact [Licensors]
with the details.” See, email dated October 3, 2018.

   On or about November 30, 2018, Licensors discovered a company known as Owl
Cam that Licensors believed to be infringing and notified their attorneys. Cease and
desist letters were submitted to Owl Cam.

   Via email dated December 5, 2018, Licensors -- in the spirit of cooperation, despite
having no obligation to do so -- notified Licensee of “possible infringers and [that
Licensors] have decided to pursue an infringement case against them.”

    In response to Licensors’ December 5, 2018 email Licensor responded (via email
also dated December 5, 2018) stating “I am aware Owlcam.com is now selling
[emphasis added].” This is the very first mention of the company, Owl Cam by Licensee
-- however, still not confirming that Owl Cam was the same company Licensee identified
as a “potential infringer” back in August 2018 -- a full four months prior.

   Via email dated December 10, 2018, Licensee stated, “Owl are selling so you might
as well pick up on that one too if you want too,” again failing to affirmatively state that
Owl Cam was the very same company Licensee identified and communicated with in
August 2018.

    It was not until Licensor pushed further, asking Licensee who was the original
company Licensee thought to be infringing, did Licensee finally reveal it was Owl Cam
all along, stating, “everything you need to know is on this website: Owlcam.com.”

   Due to Licensee’s actions as aforementioned herein, it is determined that Licensee
has breached the Licensing Agreement in a material manner, warranting termination

    Pursuant to Section 6(c) of the License Agreement, Licensors hereby place Licensee
on Notice of License Agreement Termination. Licensee has thirty (30) days after receipt
of this notice of such default to remedy the breach to Licensors’ satisfaction.

Respectfully submitted,




Mark Levy

ML/am

cc: Salaam Muhammad
    Markeith Boyd
    Shirley Lorraine Boyd
                                                                          Compl. Exhibit B
